Appellant applied for a rehearing which was granted in part.
If we understand correctly, counsel for appellant urges that their argument adverted to in our previous opinion that it would be unconstitutional to construe the statute *Page 730 
as permitting taxation of lode mining and not placer mining, applied only if the tax be considered as a property tax, but that as an occupation tax such classification would not offend, further citing (State Bd. of Tax Commrs, v. Jackson,283 U.S. 527, 51 Sup. Ct. 540, 75 L. ed. 1248, 73 A.L.R. 1464, 75 A.L.R. 1536; Metropolitan Cas. Ins. Co. v. Brownell,294 U.S. 580, 55 Sup. Ct. 538, 79 L. ed. 1070; J. C. Penney Co. v.Diefendorf, 54 Idaho 374, 386, 32 P.2d 784; Diefendorf v.Gallet, 51 Idaho 619, 10 P.2d 307; United Pacific Ins. Co.v. Bakes, 57 Idaho 537, 67 P.2d 1024).
Counsel urges that the decisive point is not classification but that the statute does not by its terms include placer mining. We of course recognize and admit there are many differences between lode and placer mining, and have carefully reexamined this issue and counsel's authorities, but adhere to our former views that the legislature by the terms of the statute under consideration, intended to and did make it apply to both lode and placer mining.
The former opinion is therefore reaffirmed.
Holden, C.J., and Morgan, and Ailshie, JJ., concur.